Title: To James Madison from James Monroe, 26 September 1822
From: Monroe, James
To: Madison, James


                
                    Dear Sir
                    Washington Sepr 26th. 1822.
                
                My affairs in Albemarle, requiring my attendance there, again, before the meeting of Congress, & the Phisician deeming the exercise useful to Mrs Monroe’s health, we have resolvd to set out thither in a few days, & to call on you & Mrs Madison on the route. If we go by Loudon, which is not decided, it may be the last of the week (next) before we see you; but if we go direct, about the middle.
                We have had a proposition from the strongest party in Cuba (in great confidence) to join our union, & to take measures to that effect promptly, on an intimation that they will be receiv’d. I have no doubt that such a measure, at this time, would shake our system, whatever might be the advantages, likely, or sure to attend it, if all the States would unite in it. On this subject however we will confer when I have the pleasure to see you. Your friend & servant
                
                    James Monroe
                
            